Citation Nr: 1023053	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for muscle spasm, 
degenerative changes L5-S1, posterior osteophytes, and disc 
protrusion (hereinafter low back disorder).

2.  Entitlement to service connection for a neurological 
condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for chronic arthritis.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

6.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the Veteran's low 
back disorder and hypertension.

7.  Entitlement to service connection for bilateral leg 
numbness.

8.  Entitlement to service connection for bilateral shoulder 
condition.

9.  Entitlement to service connection for bilateral arm 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that denied the 
claims enumerated above.

In January 2010, the Board remanded the claims for additional 
development.


FINDINGS OF FACT

1.  There is no evidence of any arthritis or blood pressure 
readings that meet VA criteria for a diagnosis of 
hypertension during service or within one year of the 
Veteran's separation from service.

2.  The Veteran's low back disorder, arthritis, hypertension, 
and erectile dysfunction first manifested many years after 
the Veteran's separation from service and are not related to 
his service or to any aspect thereof, including a service-
connected disability.

3.  The Veteran does not have current diagnoses of a 
neurological condition, acquired psychiatric disorder, 
bilateral leg numbness, bilateral shoulder condition, or 
bilateral arm condition.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

2.  A neurological condition was not incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

3.  Hypertension was not incurred in service and is not 
proximately due to or permanently aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

4.  A chronic arthritis disability was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

5.  An acquired psychiatric disorder, to include depression, 
was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

6.  Erectile dysfunction was not incurred in service and is 
not proximately due to or permanently aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.310 
(2009).

7.  Bilateral leg numbness was not incurred in service and is 
not proximately due to or permanently aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

8.  A bilateral shoulder condition was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

9.  A bilateral arm condition was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2007 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  In a March 2007 letter, the Veteran 
indicated that although he had received private treatment for 
a psychiatric record, the records associated with such 
treatment were not available.  Accordingly, VA could not have 
obtained those records.  All identified and available records 
have been associated with the claims file.  The Board thus 
concludes that there are no pertinent records outstanding.   

The appellant was afforded a VA medical examination regarding 
his claim of entitlement to service connection for a low back 
disorder in September 2007.  The associated report of 
examination is thorough and consistent with the Veteran's 
outpatient treatment records.  While the Veteran's 
representative argues that the examination is inadequate in 
the sense that the examiner did not address the Veteran's 
contentions of continuity of symptomatology pertaining to his 
low back disorder, the Board concludes that the 
representative's assertions are not persuasive, in light of 
the fact that the Veteran himself has not reported a 
continuity of symptomatology.  The Veteran relates his 
current back disorder to injuries sustained in service but 
has not reported, either in statements submitted in support 
of his claim or at the time of the VA examination, that he 
has continued to experience back pain since the in-service 
injuries.  As the Veteran has not alleged continuity of 
symptomatology, the Board concludes that the report of 
examination and proffered opinion may be considered in 
deciding the Veteran's claim.

The Veteran was not afforded a VA medical examination with 
regard to his claims of entitlement to service connection for 
a neurological condition, hypertension, chronic arthritis, 
acquired psychiatric disorder, erectile dysfunction, 
bilateral leg numbness, bilateral shoulder condition, and 
bilateral arm condition.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence of any of these conditions 
in service and no competent medical evidence that these 
conditions may be related to the Veteran's active service.  
With regard to the Veteran's representative's contentions 
that the Veteran's elevated blood pressure readings in 
service are sufficient to trigger the duty to provide an 
examination with respect to that claim, the Board disagrees, 
noting that the Veteran's blood pressure readings in service 
were normal for VA purposes, and he was not diagnosed with 
hypertension for more than 20 years after his separation from 
service.  As such, the Board finds it unnecessary to afford 
the Veteran VA medical examinations with respect to these 
claims.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a Veteran served 90 days or more, and 
arthritis and/or cardiovascular-renal disease becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such diseases shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 
11 Vet. App. 509, 512 (1998).  Where a service-connected 
disability aggravates a non-service-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Evidence of a temporary flare-up, without more, does 
not satisfy the level of proof required to establish an 
increase in disability.  Cf. Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A.  Low Back Disorder

The Veteran seeks entitlement to service connection for a low 
back disorder that he alleges stems from two in-service 
injuries.  

The Veteran's service treatment records reveal that he was 
treated for low back pain in May 1983.  The Veteran was noted 
to have normal lordosis, no scoliosis, and no kyphosis.  The 
Veteran was reported to have minimal spasm of the 
paraspinals.  The Veteran was diagnosed with low back pain 
due to traumatic strain.  In July 1981 the Veteran complained 
of back pain and was diagnosed with lumbosacral sprain with 
spasm and lumbosacral contusion secondary to back pack.  In 
May 1983 the Veteran complained of low back pain after 
falling 8 to 10 feet on his lower back.  The Veteran was 
diagnosed with a contusion of the right lower lumbar region.  
Upon examination at separation from service in October 1983 
the Veteran did not complain of low back pain and was not 
noted to have any musculoskeletal conditions, including any 
abnormalities of the low back.

The Veteran's post-service treatment records demonstrate that 
he periodically sought treatment for low back pain beginning 
in July 2006.  At the time of his initial evaluation in July 
2006 he described low back pain localized to the lumbosacral 
area that did not radiate to his legs.  He denied impairment 
of sensation related to his low back pain.

X-ray examination of the lumbosacral spine in August 2006 
demonstrated decreased intervertebral disc space at L5-S1.  

In September 2006 the Veteran underwent a VA magnetic 
resonance imaging (MRI) scan of the back.  The scan revealed 
straightening of the lumbar lordosis, degenerative changes at 
L5-S1, posterior osteophytes and disc protrusion with 
narrowing of the lateral recesses and the neural foramina.  
These were classified as a minor abnormality.

Subsequent VA clinical records dated to September 2007 show 
continued periodic complaints of low back pain.  At no time 
did any treating clinician relate the Veteran's current low 
back disorder to his active service.

In September 2007 the Veteran underwent a VA Compensation and 
Pension (C&P) spine examination in conjunction with his claim 
for service connection.  The Veteran reported that he fell 
from a truck in service, injuring his lower back area.  The 
Veteran indicated that he was initially treated by his 
private physician in 1989 or 1990 for a back complaint and 
that he had then been diagnosed with L5-S1 herniated nucleus 
pulposis.  He stated that he undergone a VA MRI that he was 
told revealed L5-S1 degenerative joint disease and muscle 
spasm.  The Veteran reported that he was injected with 
steroids in the back in September 2007.  

After examination the Veteran was diagnosed with muscle 
spasm, degenerative changes L5-S1, and posterior osteophytes 
and disc protrusion.  The examiner opined that the Veteran's 
low back disorder was not as likely as not related to the 
Veteran's active service.  The examiner reasoned that upon 
examination at separation from service the Veteran was not 
noted to have any low back condition.  While the Veteran was 
treated for back pain due to falling from a tree and due to 
his pack hitting him in the back while in service, upon X-ray 
examination in 1983 the Veteran was not found to have any 
back condition.  Given that the Veteran did not have a 
current diagnosis of a back condition at the time of his 
separation from service, the injuries sustained were acute 
and transitory.  This was supported by the fact that the 
Veteran did not seek treatment for low back pain for many 
years after his separation from service.

The Board finds that entitlement to service connection for a 
low back disorder is not warranted.  The Veteran's service 
treatment records reveal that the Veteran was treated for 
complaints of back pain diagnosed as back sprain and muscle 
spasm.  However, upon X-ray examination in service, the 
Veteran was not found to have any low back condition and upon 
examination at separation from service the Veteran was not 
noted to have any low back condition.  The Veteran, by his 
report, was not treated for any back complaint until 1989 at 
the earliest, five years after separation from service.  The 
first indication of any low back condition in the Veteran's 
post service treatment records is dated in July 2006.  Upon 
examination in September 2007 the Veteran was found to have a 
low back disorder.  However, the examiner rendered the 
opinion that the Veteran's low back disorder is not related 
to the Veteran's active service, including the Veteran's 
falls and the Veteran's back pack.  

While the Veteran is competent to testify that he injured his 
back in service, he is not competent to relate his current 
diagnosis to the in-service injuries.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); Buchanan v. Nicholson, 
451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself).  The Veteran is not 
competent to provide the medical nexus, and a medical 
professional has not related his current low back disorder to 
his active service.  Thus, the Veteran's lay assertions are 
not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As there is no competent evidence of record associating the 
Veteran's low back disorder with the Veteran's active 
service, entitlement to service connection for a low back 
disorder must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a low back disorder, the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension

The Veteran seeks entitlement to service connection for 
hypertension.  In support of his claim, he points to elevated 
blood pressure readings in service.  Alternatively, he 
asserts that his hypertension is related to his low back 
disability.

Although the Veteran's service treatment records demonstrate 
a maximum systolic reading of 130, and a maximum diastolic 
reading of 90, at no time during his active service was his 
blood pressure found to meet VA criteria for a diagnosis of 
hypertension.  See 38 C.F.R. § 4.104, DC 7101, Note 1 (2009) 
(defining hypertension as 160/90).  In addition, on 
examination in October 2003, prior to separation from 
service, the Veteran's blood pressure measured 110/62, which 
is not considered to be elevated.  Thus, it appears that any 
elevated readings in service were aberrations rather than 
representative of a chronic disability.    

The Veteran's post service treatment records do not reveal a 
diagnosis of hypertension until July 2006.  There is no 
competent evidence in the Veteran's post-service treatment 
records that the Veteran's hypertension may be related to the 
Veteran's active service.

The evidence reflects that while the Veteran may have been 
hypertensive prior to the initial diagnosis of hypertension 
of record, the first clinical diagnosis of hypertension of 
record is dated in July 2006, more than 20 years after his 
separation from service.  As there is no evidence of 
hypertension dated within one year of his separation from 
service, the Veteran is not entitled to service connection 
for hypertension on a presumptive basis.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
hypertension.  Thus, service connection on a direct basis is 
not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  Nor is service connection on a secondary basis 
warranted.  Entitlement to secondary service connection 
presupposes the existence of an established service-connected 
disability.  As the Veteran does not have any service-
connected disabilities, his hypertension may not be found to 
be proximately due to or the result of any service-connected 
disability.  

The Board has considered the Veteran's assertions that his 
hypertension is related to his period of active service, 
including to his low back disability.  To the extent that the 
Veteran ascribes his current disorder to service, however, 
his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles); 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 
Vet. App. 465 (1994).

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for hypertension, to include as secondary to a low 
back disorder, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C.  Chronic Arthritis

The Veteran seeks entitlement to service connection for 
chronic arthritis.  He has not specifically indicated which 
joints are involved in his claim or why he believes he is 
entitled to service connection.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any chronic arthritis.  
Upon examination at separation from service in October 1983 
the Veteran was not noted to have arthritis of any joints.

As noted above, the Veteran was not diagnosed with any 
chronic arthritis condition until 1989 at the earliest, which 
is when he allegedly first sought treatment for low back pain 
and was reportedly diagnosed with a herniated nucleus 
pulposis.  The first diagnosis of any arthritis in the 
Veteran's post-service treatment records is dated in 
September 2006.  While post-service records show that he has 
complained of ankle and foot pain, they do not show that he 
has been diagnosed with arthritis of any joints apart from 
the lumbosacral spine.  There is no competent evidence in the 
Veteran's post-service treatment records that any chronic 
arthritis may be due to the Veteran's active service.

The Board finds that entitlement to service connection for 
chronic arthritis is not warranted.  The Veteran's service 
treatment records, including the report of examination at 
separation from service, do not reveal any complaint, 
diagnosis, or treatment for any chronic arthritis.  There is 
no indication that the Veteran complained of or sought 
treatment for any arthritis condition until 1989 and there is 
no indication that any chronic arthritis condition may be 
related to the Veteran's active service.  As such, 
entitlement to service connection for chronic arthritis is 
denied.

The Board has considered the Veteran's assertions that he has 
a chronic arthritis disability that is related to his period 
of active service.  To the extent that the Veteran ascribes 
an arthritis disorder to his service, however, his opinion is 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Veteran is competent to report 
experiencing an in-service injury.  However, he is not 
competent to offer a current diagnosis of arthritis related 
to an in-service injury, and a medical professional has not 
related any arthritis disorder to his active service.  Thus, 
the Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for chronic arthritis, the doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Erectile Dysfunction

The Veteran seeks entitlement to service connection for 
erectile dysfunction, secondary to his low back disorder and 
hypertension.  

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any erectile 
dysfunction.  Upon examination at separation from service in 
October 1983 the Veteran was not noted to have any erectile 
dysfunction.

The Veteran's post service treatment records do not reveal 
any complaint, diagnosis, or treatment for any erectile 
dysfunction until July 2006.  Records dated in August 2006 
show that the increased intervertebral disc space at L5-S1, 
visualized on X-ray examination in August 2006, could 
compromise neurologic innervation in the genital area.  
Subsequent records show that the Veteran received treatment 
for erectile dysfunction.  At no time did any treating 
clinician relate the Veteran's erectile dysfunction to his 
active service

The Board finds that entitlement to service connection for 
erectile dysfunction, to include as secondary to hypertension 
and low back disorder, is not warranted.  The Veteran's 
service treatment records, including the report of 
examination at separation from service, do not reveal any 
complaint, diagnosis, or treatment for any erectile 
dysfunction.  The Veteran's post-service treatment records, 
while diagnosing erectile dysfunction, do not provide any 
indication that the Veteran's condition may be related to 
active service.  In addition, the Veteran is not currently 
receiving benefits for any service connected disability.  As 
such, entitlement to service connection for erectile 
dysfunction, to include as secondary to hypertension and a 
low back disorder, is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for erectile dysfunction, to include as secondary to 
hypertension and a low back disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Neurological Condition, Acquired Psychiatric Disorder, 
Bilateral Leg Numbness, Bilateral Shoulder Condition, and 
Bilateral Arm Condition

The Veteran seeks entitlement to service connection for a 
neurological condition, claimed as dizziness, an acquired 
psychiatric disorder, bilateral leg numbness, a bilateral 
shoulder condition, and a bilateral arm condition.  He 
asserts that all of these disorders are the result of his low 
back disorder.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any neurological 
condition, acquired psychiatric disorder, including 
depression, bilateral leg numbness, bilateral shoulder 
condition, or bilateral arm condition.  Upon examination at 
separation from service in October 1983 the Veteran was not 
noted to have any neurological, psychological, leg, shoulder, 
or arm condition.

The Veteran's post-service treatment records do not reveal 
any diagnosis of any neurological condition, including 
dizziness, an acquired psychiatric disorder, including 
depression, bilateral leg numbness, bilateral shoulder 
condition, or bilateral arm condition.  The Board notes that 
the Veteran reported that he had bilateral leg numbness 
during a VA spine examination dated in September 2007.  
However, the Veteran's assertions in this regard are not 
credible, as upon physical examination the Veteran jumped 
with a pain expression when the pin prick examination was 
performed.

As the Veteran does not have current diagnoses of any 
neurological condition, including dizziness, an acquired 
psychiatric disorder, including depression, bilateral leg 
numbness, bilateral shoulder condition, or bilateral arm 
condition, the Board finds that entitlement to service 
connection for neurological condition, acquired psychiatric 
disorder, including depression, bilateral leg numbness, 
bilateral shoulder condition, and bilateral arm condition is 
not warranted.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As such, entitlement to service 
connection for neurological condition, acquired psychiatric 
disorder, including depression, bilateral leg numbness, 
bilateral shoulder condition, and bilateral arm condition is 
denied.

The Board has considered the Veteran's statements asserting a 
relationship between his alleged disabilities and his active 
service.  The Veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465 (1994).  As a lay person, however, the Veteran 
is not competent to offer an opinion on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

The Veteran's statements may be competent to support a claim 
for service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
a neurological condition, an acquired psychiatric disorder, 
including depression, bilateral leg numbness, bilateral 
shoulder condition, and bilateral arm condition are not 
subject to lay diagnosis.  The Veteran can report 
experiencing problems.  However, the problems the Veteran 
describes in this case are not readily identifiable.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does 
not have the medical expertise to discern the nature of any 
symptoms nor does he have the medical expertise to provide an 
opinion regarding the etiology.  In sum, the issues do not 
involve simple diagnoses.  

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for neurological condition, acquired psychiatric disorder, 
including depression, bilateral leg numbness, bilateral 
shoulder condition, and bilateral arm condition, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for muscle spasm, 
degenerative changes L5-S1, posterior osteophytes, and disc 
protrusion (hereinafter low back disorder), is denied.

Entitlement to service connection for a neurological 
condition is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for chronic arthritis is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, is denied.

Entitlement to service connection for erectile dysfunction, 
to include as secondary to the Veteran's low back disorder 
and hypertension, is denied.

Entitlement to service connection for bilateral leg numbness 
is denied.

Entitlement to service connection for bilateral shoulder 
condition is denied.

Entitlement to service connection for bilateral arm condition 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


